Case: 16-11704      Document: 00514112233         Page: 1    Date Filed: 08/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-11704
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 11, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

HOWARD LEE HARRISON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-135-1


Before HIGGINBOTHAM, JONES and SMITH, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Howard Lee
Harrison has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Harrison has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11704    Document: 00514112233     Page: 2   Date Filed: 08/11/2017


                                 No. 16-11704

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2